UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6731



In Re:   LAWRENCE CRAWFORD,



                                                   Petitioner.


                              No. 07-6853



In Re:   LAWRENCE CRAWFORD,



                                                   Petitioner.


                              No. 07-6978



In Re:   LAWRENCE CRAWFORD,



                                                   Petitioner.


                              No. 07-6982



In Re:   LAWRENCE CRAWFORD,



                                                   Petitioner.
              On Petitions for Writs of Mandamus.
  (0:06-cv-02459; 0:06-cv-01990, 0:07-cv-01062; 0:06-cv-01412)


Submitted:   September 13, 2007           Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Lawrence Crawford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  - 2 -
PER CURIAM:

            In these consolidated petitions for writs of mandamus,

Lawrence Crawford, a South Carolina prisoner, requests that this

court issue orders:    directing the district court to send Crawford

a copy of an exhibit used in an underlying state court proceeding;

directing   the   district   court   to   grant   a   change   of   venue   in

Crawford’s 42 U.S.C. § 1983 (2000) civil actions and his 28 U.S.C.

§ 2254 (2000) habeas petition; directing the district court to

refrain from changing the case numbers under which his pleadings

are docketed; directing the recusal of District Judge Wooten and

Magistrate Judge Marchant from any and all proceedings in the

District Court for the District of South Carolina in which Crawford

is a party; and, finally, directing that all proceedings in the

South Carolina Court of Common Pleas be conducted by Judge Michelle

Childs, and that Crawford be granted a continuance in that court.

We deny all four petitions.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought and no other means to seek the

requested relief.     In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).      Further, mandamus is a drastic remedy

and should only be used in extraordinary circumstances.              Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).        Crawford has not established he

is entitled to the relief sought, as he fails to establish the


                                 - 3 -
requisite extraordinary circumstances.     Further, mandamus may not

be used as a substitute for appeal.    In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).         Although Crawford appears to

dispute the propriety of the dismissal of his § 2254 petition, he

has not appealed that order and thus that issue is not before this

court.

           Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petitions for writs of mandamus.    We further

deny Crawford’s motion for en banc hearing and all other pending

motions.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITIONS DENIED




                               - 4 -